The instructions granted the state and the appellant covered the law of the case, and, had the appellant's refused instruction been granted and the state's instruction complained of been refused, it is difficult to perceive how the appellant would have been benefited thereby.
The error in admitting the chancery court decree could have resulted in but little, if any, prejudice to the appellant, and the error made by the trial judge in stating to counsel, in the presence of the jury, that paranoia was the only insanity defense he would recognize was cured by the instructions to the jury on which they are conclusively presumed to act.
I am requested by Judge GRIFFITH to say that he concurs in this dissent. *Page 811